                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
                                                                          DATE FILED: 2/11/2020

Michael F. Fleming
Associate
+1.212.6207                            Application GRANTED in part and DENIED in part.
michael.fleming@morganlewis.com

                                       The time to answer or otherwise respond is adjourned to March 16, 2020.
February 10, 2020
                                       The initial conference set for February 27, 2020, at 10:30 A.M. is
Via ECF                                adjourned to March 19, 2020, at 10:30 A.M. Pre-conference materials are
                                       due on March 12, 2020.
The Honorable Lorna G. Schofield
United States District Court
                                       Dated: February 11, 2020
 For the Southern District of New York
500 Pearl Street                               New York, New York
New York, NY 10007

Re:      Guglielmo v. W. W. Grainger, Inc., 1:19-cv-10399-LGS
         Request to Extend Time to Respond and to Adjourn the Initial Conference

Dear Judge Schofield:

We represent defendant W. W. Grainger, Inc. (“Defendant”) in the above-referenced action.
Pursuant to Rules I(B)(1) and I(B)(2) of Your Honor’s Individual Practices, we write with the consent
of counsel for plaintiff Joseph Guglielmo (“Plaintiff”), respectfully to request that the Court (a)
extend Defendant’s time to respond to the Complaint from February 13, 2020 to March 16, 2020,
and (b) adjourn the initial conference currently scheduled for February 27, 2020 at 10:30 a.m. to a
date and time that is convenient to the Court that is at least two weeks after the extended response
deadline. This is Defendant’s third request for an extension of time to respond to the Complaint and
second request to adjourn the initial conference. The Court granted Defendant’s prior requests.

In support of these requests, counsel for Defendant states that the parties continue to engage in
productive discussions about an early resolution of this action. If granted, the extension and
adjournment will permit the parties to focus on those efforts, rather than on pleadings and litigation.
As noted above, Plaintiff’s counsel consents to these requests. If granted, these requests will not
affect any other date scheduled in this action.

We thank the Court in advance for its consideration of these requests.

Respectfully submitted,

/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant
cc: All Counsel of Record (via ECF)




                                                    Morgan, Lewis & Bockius     LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060            +1.212.309.6000
                                                    United States                      +1.212.309.6001
